Order of the Supreme Court, Suffolk County, discharging and satisfying of record a judgment originally entered in New York County and thereafter docketed in Suffolk County, reversed, without costs, and application dismissed, without costs, without prejudice to the making of an application as hereinafter indicated. The moving party’s right to the relief sought herein depends upon a stipulation made in the action in New York County. It is necessary to determine whether she has so performed the terms of the stipulation on her part to be performed as to be entitled to have the judgment satisfied or, if she did not fully perform all such terms, whether such performance was waived by the acts of appellant. In these circumstances, the present application is so bound up with the original action in New York County as to constitute a motion in that action, and should properly have been brought in the first judicial district, pursuant to rule 63 of the Rules of Civil Practice. MacCrate, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur. [See post, p. 1158.]